 
 
Exhibit 10.2
 

  [tengionred.jpg]  
Tengion, Inc.
3929 Westpoint Blvd., Suite G
Winston-Salem, NC 27103
   
December 4, 2014
tel: (336) 722-5855
fax: (336) 722-2436


 
John L. Miclot
c/o Tengion Inc.
3929 Westpoint Blvd, Suite G
Winston-Salem, NC 27103


Subject:    Amendment to Amended Employment Agreement dated January 20, 2012,
as  amended December 5, 2013


Dear John:
 
This letter agreement (the “Amendment”) amends the Amended Employment Agreement
between you and Tengion, Inc. (the “Company”), dated January 20, 2012, as
amended December 5, 2013 (the “Employment Agreement”).  All capitalized terms
used in this Amendment shall have the meanings ascribed to them in the
Employment Agreement unless otherwise expressly provided herein.
 
In consideration of the mutual promises, terms, provisions and conditions set
forth below, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, you and the Company hereby agree
as follows:
 
1.
Section 3(d) of the Employment Agreement shall be deleted in its entirety and
replaced with the following new Section 3(d):



“The Company may terminate the Executive’s employment at any time without Cause,
effective immediately.  In the event the Executive’s employment is terminated by
the Company without Cause (other than due to death or Disability), and the
Executive executes a general release of all claims against the Company and its
affiliates in the form provided by the Company and such release becomes
effective and irrevocable by the deadline specified therein (and in all events
within thirty (30) days following the date of such termination), the Company
shall pay the Executive, within thirty (30) days following the date of such
termination and in addition to the Accrued Obligations, a lump-sum cash payment
in an amount equal to three (3) months of the Executive’s Base Salary at the
rate in effect immediately prior to the date of such termination.”
 
 
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
2.
Section 5(b) of the Employment Agreement shall be deleted in its entirety and
replaced with the following new Section 5(b):



“Non-Competition/Non-Solicitation.  The Executive acknowledges that during his
employment with the Company he will become familiar with trade secrets and other
Confidential Information concerning the Company, its subsidiaries and their
respective predecessors, and that the Executive’s services will be of special,
unique and extraordinary value to the Company.  Accordingly, the Executive
agrees that at any time during his employment, the Executive will not, directly
or indirectly, own, manage, control, participate in, consult with, render
services for, or in any manner engage in any business, that has or seeks to
develop products or programs that are directly competitive with any products or
programs then offered or under development by the Company (a “Competing
Business”).  Nor will Executive during his employment solicit on behalf of a
Competing Business the services of an individual who was an employee of the
Company at any time during the preceding twelve (12) months, except any such
individual whose employment has been terminated by the Company.”
 
This Amendment may only be amended by a writing signed by you and a duly
authorized representative of the Company.  Except as expressly modified herein,
the Employment Agreement, and all of its terms and provisions, shall remain in
full force and effect.  This Amendment embodies the entire agreement between the
parties with respect to amending your Employment Agreement and supersedes all
prior communications, agreements and understandings, whether written or oral,
with respect to the same.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same instrument.  This Amendment
will be governed by and construed in accordance with the laws of the State of
North Carolina, without regard to any conflict of law principles that would
result in the application of the laws of any other jurisdiction.
 
If the foregoing is acceptable to you, please sign this Amendment in the space
provided and return it to me.  At the time you sign and return it, this
Amendment will take effect as a binding agreement between you and the Company on
the basis set forth above.  The enclosed copy is for your records.
 
 

 
Very truly yours,
     
TENGION, INC.
         
By: /s/ A. Brian Davis
     
Name:   A. Brian Davis
     
Title:   Chief Financial Officer and Senior
    Vice President, Finance
   
Accepted and Agreed:
     
/s/ John L. Miclot
 
John L. Miclot
         
Date: December 4, 2014
 

 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 


 
 

